ACCEPTED
                                                                                                  01-15-00469-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            8/18/2015 11:52:25 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK


                                                                      Vince Ryan
                                                             Harris County Attorney
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
August 18, 2015                                                            HOUSTON, TEXAS
                                                                       8/18/2015 11:52:25 AM
Attention: Civil Post-Judgment – ROOM 250                              CHRISTOPHER A. PRINE
Honorable Chris Daniel                                                          Clerk
Harris County District Clerk
201 Caroline, 2nd Floor, Room 250
Houston, Texas 77002

       Re:    On appeal to First Court of Appeals, No. 01-15-00469-CV
              from No. 2014-01481J

Dear Sir or Madame:

        The Texas Department of Family & Protective Services, Appellee in the above
referenced matter, requests the following documents be copied, certified and forwarded to the
First Court of Appeals in supplementation of the clerk’s record for the appeal of this case:

       Affidavit
             (filed March 18, 2014 – image #60049932

       Order Setting Hearing and Appointment of Guardian/Attorney Ad Litem
            (filed March 18, 2014 – image #60049933)

       Temporary Order Following Adversary Hearing
           (filed April 1, 2014 – image #60802353)

       Order for Drug/Alcohol/DNA Screening
            (filed April 1, 2014 – image #60340835)


No fee is enclosed for preparation of the foregoing, because TEX. HUM. RES. CODE ANN.
§40.062 exempts the Department from the requirement to pay any cost or fee imposed in a
court proceeding, and the Department is not required to pay filing fees in advance under
TEX. CIV. PRAC. & REM. CODE ANN. §6.001 (Vernon 2008).


                                           VINCE RYAN
                                           COUNTY ATTORNEY

                                           /s/ Sandra D. Hachem
                                           By: Sandra D. Hachem
                                           Sr. Assistant County Attorney


 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924
copies to:

Honorable Christopher A. Prine
First Court of Appeals
301 Fannin
Houston, Texas 77002

Appellant (JJK)
care of her attorney of record Donald Crane
by email at: donmcrane@gmail.com




 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924